Citation Nr: 0100378	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to 38 U.S.C.A. § 1318 Dependency and 
Indemnity Compensation benefits.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to June 
1946.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO) which denied the 
appellant's claims for entitlement to service connection for 
the cause of the veteran's death and for 38 U.S.C.A. § 1318 
Dependency and Indemnity Compensation benefits (§ 1318 DIC 
benefits).


FINDINGS OF FACT

1.  The veteran's Certificate of Death establishes that he 
died on December 2, 1988; the immediate cause of death was 
cardiorespiratory arrest resulting from lung cancer.

2.  At the time of the veteran's death he had no service-
connected disorder.

3.  There is no competent medical evidence of a nexus or 
causal relationship between a service-connected disability 
and the cause of the veteran's death.

4.  There is no competent medical evidence that a service-
connected disability caused or contributed to the veteran's 
death.



CONCLUSIONS OF LAW

1.  No service-connected disability caused or contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(2000).

2.  Criteria for § 1318 DIC benefits have not been met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellant, the veteran's widow, claims entitlement to 
benefits resulting from the veteran's death.  She appears to 
assert that her husband's death was in some unidentified way 
causally linked to an unidentified disorder for which he did 
not seek service connection during his lifetime.

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive DIC 
benefits.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  The cause of a veteran's death may be service 
connected when evidence shows that a disorder incurred or 
aggravated in service caused or substantially or materially 
contributed to cause death.  Id.  A service-connected 
disability is the principal or primary cause of death when it 
singly or jointly with another disorder, caused death or was 
etiologically related to the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A contributory cause of death 
is inherently unrelated to the principal cause.  38 C.F.R. 
§ 3.312(c).  A service-connected disability contributed to 
death when evidence shows that it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(2).  Service connection for the cause of 
death is not warranted when evidence shows only that a 
service-connected disorder causally shared in producing 
death.  Id.  Service connection also is appropriate for a 
fatal disability caused by a service-connected disorder, or 
for the degree to which a service-connected disorder 
aggravated a fatal nonservice-connected disorder.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Under specified circumstances, DIC benefits also are 
available to a surviving spouse of a veteran whose cause of 
death is not service connected.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22 (2000).  These provisions require that the 
veteran was entitled to uninterrupted compensation for total 
service-connected disability either for at least the 10 years 
immediately before death, or for at least 5 years immediately 
before death provided that the veteran was entitled to 
uninterrupted total compensation from the date of separation 
from active service to the time of death.  Id.  No benefits 
are available under these provisions when a veteran's death 
resulted from willful misconduct.  Id.  Section 1318 DIC 
benefits also may be available absent a claim for VA benefits 
during the veteran's lifetime, Wingo v. West, 11 Vet. App. 
307, 311-12 (1999), and when a VA decision denying a total 
disability rating during the veteran's lifetime is shown to 
be clearly and unmistakably erroneous.  Marso v. West 13 Vet. 
App. 260, 266-67 (1999).

The evidence in this case includes the veteran's service 
medical records (SMRs), death certificate, and certain 
private hospital records created during the last year of his 
life.  The SMRs reveal that the veteran was treated for 
malaria and for appendicitis during service.  The hospital 
records from January 1988 to October 1988 document treatment 
for disorders including pulmonary tuberculosis, asthmatic 
bronchitis and bronchogenic cancer, but not for residuals of 
malaria or appendicitis.  The death certificate identifies 
the cause of death only as cardiorespiratory arrest resulting 
from lung cancer.  At the time of the veteran's death he had 
not sought or received service connection for any disorder.

Upon review of the claims file in its entirety and the 
records described above, the Board finds no evidence that a 
disorder incurred or aggravated in service caused or 
substantially or materially contributed to cause death.  
Appellant neither identifies such a disorder or suggests how 
VA may assist her to do so.  Because there was no disorder 
for which the veteran was service connected at the time of 
his death, the Board is constrained to conclude that there is 
no evidence supporting service connection for the cause of 
the veteran's death and to deny appellant's claim.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312.

Similarly, there is no evidence showing that appellant meets 
criteria for § 1318 DIC benefits.  The claims file includes 
no documentation sufficient to support even the possibility 
of hypothetical service connection because no postservice 
medical evidence pertains to other than the last year of the 
veteran's life - more than 40 years after his separation from 
service.  See Wingo v. West, 11 Vet. App. 311-12.  The 
veteran's September 1999 substantive appeal states that she 
has evidence pertaining to a disorder for which the veteran 
could have been service connected in the 1950s and that she 
would submit this evidence "in due time and if so 
required."  Later that month the RO wrote to the veteran, 
inviting her to submit additional evidence to support her 
claim.  No additional evidence is associated with 

the claims file.  In consideration of the foregoing, the 
Board is constrained to find that criteria for entitlement to 
§ 1318 DIC benefits are not met and to deny appellant's 
claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to § 1318 DIC benefits is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

